08/03/2021


            IN THE SUPREME COURT OF THE STATE OF MONTANA                              Case Number: DA 20-0355


                                        DA 20-0355
                                                                         FILE3
 STATE OF MONTANA,
                                                                          AUG 0 3 2021
                                                                       Bowen Greenwood
              Plaintiff and Appellee,                                Clerk of Supreme Court
                                                                        State of Montana


       v.                                                           ORDER

 MISTY JADE MITCHELL,

              Defendant and Appellant.


       Counsel for the Appellant Misty Jade Mitchell filed a motion and brief asking to be
allowed to withdraw from this appeal on grounds that counsel has been unable to find any
nonfrivolous issues to raise on appeal, pursuant to § 46-8-103(2), MCA, and Anders v.
Califbrnia, 386 U.S. 738, 87 S. Ct. 1396 (1967). Mitchell was granted time to file a
response, but no response was filed.
       The Court has now independently examined the record pursuant to § 46-8-103(2),
MCA, and Anders. We conclude there are no arguments with potential legal merit that
could be raised on direct appeal in Mitchell's case.
       Therefore,
      IT IS ORDERED that this appeal is DISMISSED.
       The Clerk is directed to provide copies of this Order to all counsel of record and to
Mitchell personally.
      DATED this --)       day of August, 2021.



                                                         4ie        f Justice
Y,L